Citation Nr: 1428655	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-46 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a December 2013 videoconference hearing.  A transcript of the hearing is not available because the hearing recording was inaudible.  A March 2014 letter provided the Veteran with the opportunity to schedule a second hearing before the Board which was scheduled for June 2014.  The Veteran subsequently cancelled the hearing. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

A review of the Veteran's claims file indicates there is medical evidence not associated with the record.  The Veteran submitted a statement in October 2010 in which he stated that he began seeing psychiatric treatment at the VA medical centers in Manhattan, New York and Bronx, New York in 1971, shortly after he was discharged from active duty service.  The Veteran's claims file does not have any records indicating he underwent psychiatric treatment during this time period.

The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, efforts must be made to obtain any records of VA treatment not associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran, including any records dated since 1971 from the VA New York Harbor Healthcare System and the James J. Peters VA Medical Center, as well as any records dated since October 2010 from the Miami VA Healthcare System.  If no medical records are available, this fact should be noted in the claims file.

2.  Following completion of the above, review the claims file and undertake any additional development deemed necessary.  This may include making arrangements for a VA medical examination to determine the etiology of the disorder on appeal.

3.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



